Citation Nr: 0500770	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  00-24 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for right thumb 
metacarpophalangeal joint with 40 degrees flexion contracture 
(previously diagnosed as right thumb condition (major)) 
(right thumb disability), currently evaluated as 20 percent 
disabling.  

2.  Entitlement an increased rating for arterial hypertension 
under therapy (hypertension), currently evaluated as 10 
percent disabling.  

3.  Entitlement to an effective date, prior to June 25, 1999, 
for a 20 percent evaluation for right thumb disability.  

4.  Entitlement to an effective date, prior to June 25, 1999, 
for a 10 percent evaluation for hypertension.  

5.  Entitlement to service connection for status post right 
and left orchiectomies, which was asserted as testicular 
cancer (residuals of testicular cancer).  

6.  Entitlement to service connection for major depression, 
asserted as secondary to the veteran's residuals of 
testicular cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that increased the 
evaluation of the veteran's right thumb disability and 
hypertension to 20 percent and 10 percent disabling, 
respectively, effective June 25, 1999.  In that same rating 
action, the RO also denied service connection for the 
residuals of the veteran's testicular cancer, and to service 
connection for major depression, asserted as secondary to the 
residuals of his testicular cancer.  In perfecting an appeal 
of these determinations, the veteran challenges both the 
evaluations for his right thumb disability and hypertension, 
as well as the effective dates of the increased ratings.

When this matter was previously before the Board in July 
2001, it was remanded for further development, which has been 
accomplished.  Because the denials of the veteran's claims 
have been confirmed and continued, the case has been returned 
to the Board for further appellate consideration.

In his July 2000 Notice of Disagreement (NOD), the veteran 
asserted claims of entitlement to service connection for 
right and left ankle disabilities.  In addition, in support 
of his claim for an increased rating for his service-
connected right thumb disability, the veteran argues that he 
suffers from right hand and right wrist pain.  The Board thus 
finds the veteran, in effect, is seeking secondary service 
connection for right hand and right wrist conditions.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  To date, 
none of these four claims has been considered by VA and they 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Neither the former criteria for evaluating ankylosis and 
limitation of motion of the hands and fingers, in effect when 
the veteran filed his claim seeking an increased rating for 
his right thumb disability, nor the revised criteria, which 
became effective August 26, 2002, are more favorable to the 
veteran's claim.

2.  The veteran has disability analogous to unfavorable 
ankylosis of the right thumb and he is in receipt of the 
maximum schedular evaluation available for this disability 
under both the former and the revised criteria.

3.  The veteran's right thumb disability does not result in 
marked interference with employment beyond that contemplated 
by the assigned rating, nor does it presents an exceptional 
or unusual disability picture so as to render impractical the 
application of the regular schedular standards.

4.  The veteran's hypertension has been well controlled with 
medication and the diastolic pressure has not predominantly 
been 110 or more and the systolic pressure has not 
predominantly been 200 or more.

5.  In December 1995, the veteran filed an informal 
application seeking an increased rating for his right thumb 
disability and for service connection for testicular cancer; 
he made no reference to a claim for a compensable rating for 
his hypertension.

6.  In a February 1998 rating decision, the RO increased the 
veteran's right thumb disability to 10 percent, effective 
December 8, 1995; the RO notified the veteran of the decision 
and of his appellate rights, but he did not appeal this 
determination and the decision became final.

7.  The veteran has not asserted that the February 1998 
rating action that increased the evaluation of his 
hypertension to 10 percent was clearly and unmistakably 
erroneous.

8.  On June 25, 1999, the veteran filed a claim seeking an 
evaluation in excess of 10 percent for his right thumb 
disability, and it is not factually ascertainable that the 
veteran's right thumb disability was 20 percent disabling 
prior to that date.

9.  The veteran's claim seeking a compensable evaluation for 
his hypertension was received on June 25, 1999, and the 
evidence shows that for one year prior thereto, the veteran 
has required continuous medication to treat the disease.

10.  The veteran's testicular cancer had its onset during 
service.

11.  The veteran has major depression that is due to his 
service-connected residuals of testicular cancer.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for right thumb disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.71a, Diagnostic Codes 5152, 5224, 5228 (2002, 2004).

2.  The criteria for an evaluation for hypertension in excess 
of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (2004).

3.  The RO's unappealed February 1998 decision, which 
increased the evaluation of the veteran's right thumb 
disability to 10 percent, effective December 8, 1995, is 
final.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998).

4.  An effective date earlier than June 25, 1999, for the 
award of a 20 percent evaluation for right thumb disability, 
is not warranted.  38 U.S.C.A. §§ 5100(b)(2), 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.400(o)(2), 20.302, 20.1103 
(2003, 2004).

5.  An effective date of June 25, 1998, for the award of a 10 
percent evaluation for hypertension, is warranted.  
38 U.S.C.A. § 5100(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2004).

6.  The residuals of testicular cancer were incurred in 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303(b) (2004).

7.  Major depression is proximately due to or the result of 
the veteran's service-connected residuals of testicular 
cancer.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims seeking 
increased ratings for his right thumb disability and 
hypertension, for earlier effective dates for higher 
evaluations for these conditions, and to service connection 
for the residuals of testicular cancer and major depression, 
and that the requirements of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran and his 
representative have been provided with a Statement of the 
Case (SOC) and Supplemental Statements of the Case (SSOCs) 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and notified them of the 
evidence needed by the veteran to prevail on the claim.  In 
addition, by way of the Board's July 2001 remand and the RO's 
January 2002 letter, VA notified the veteran of the evidence 
needed to substantiate his claims and offered to assist him 
in obtaining any relevant evidence.  In this regard, the 
Board points out that in his signed January 2002 statement 
responding to the RO's letter sent earlier that month, the 
veteran stated that he received all of his treatment at the 
San Juan, Puerto Rico, VA Medical Center, and VA has obtained 
the records of his care at that facility, dated from 1990s 
through June 2004.  In light of the foregoing, the Board 
finds that VA gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini.

With respect to VA's duty to assist, in addition to 
associating the records of the veteran's VA outpatient 
treatment with the claims folder, in August 1999 and August 
2002, he was afforded VA orthopedic and cardiovascular 
examinations to assess the nature, extent and severity of his 
service-connected right thumb disability and hypertension.  
Further, although he was not afforded a VA examination to 
determine whether his testicular cancer had its onset during 
service, in light of the following decision establishing 
service connection for that condition, a complete grant of 
the benefit sought, see Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997), no further development is necessary.  Further, with 
regard to his claim of secondary service connection for major 
depression due to his residuals of testicular cancer, the 
Board notes that there are three opinions addressing whether 
there is a relationship between these conditions, and since 
the Board is granting service connection for the secondary 
disability, which as discussed above a complete grant of the 
benefit sought on appeal, no further development is 
warranted.  

In concluding that VA has satisfied its duty to assist, the 
Board notes that in compliance with the Board's July 2001 
remand instructions, the RO associated with the claims folder 
the veteran's outstanding service medical records.  In 
addition, the Board points out that the veteran's 
representative acknowledged in September 2004 written 
argument that the development requested by the Board in the 
July 2001 remand had been accomplished.  Moreover, there is 
no pertinent identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  Thus the Board will 
thus proceed with the consideration of this case.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
additional assistance would aid him in substantiating his 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Increased rating claims

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Right thumb disability

The veteran asserts, in essence, that because he has right 
thumb pain that extends to his right hand and wrist, a higher 
rating is warranted.

Effective August 30, 2002, VA amended the rating schedule for 
evaluating ankylosis and limitation of motion of the hands 
and fingers.  See 67 Fed. Reg. 48,784.  In this regard, the 
Board notes that VA's General Counsel has held that where a 
law or regulation changes during the pendency of a claim for 
a higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must consider the claim pursuant 
to the former and revised regulations during the course of 
this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

The General Counsel of VA has recently clarified that 
pursuant to precedent from the United States Supreme Court 
and the Federal Circuit, when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-2003, 69 Fed. Reg. 25,179 
(2004).

The RO has rated the service-connected disability by analogy 
to unfavorable ankylosis of the right thumb under Diagnostic 
Code 5224.  Under the former regulation, a maximum rating of 
20 percent was available under this code for unfavorable 
ankylosis of the right thumb.  In addition, a note following 
former Diagnostic Code 5224 stated that extremely unfavorable 
ankylosis was to be rated as amputation under Diagnostic 
Codes 5152.

The amended provisions add a note after Diagnostic Code 5224 
requiring that consideration be given to whether evaluation 
as amputation is warranted and whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the 
hand.  The amendment added new Diagnostic Code 5228, which 
provides criteria for evaluating limitation of motion in the 
thumb, which states that where there is a gap of less than 
one inch between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, a noncompensable 
rating is assigned.  Where that gap is one to two inches a 10 
percent rating is assigned.  Where that gap is more than two 
inches a 20 percent rating is assigned.

The veteran is presently receiving the maximum available 
rating under both former and revised Diagnostic Code 5224, as 
well as under new Diagnostic Code 5228.  Therefore, the Board 
has considered whether any other Diagnostic Code would 
provide a basis for an increased rating.  Under both former 
and revised Diagnostic Code 5152, amputation of the thumb, a 
30 percent evaluation is warranted for amputation of the 
thumb on the major hand, at the metacarpophalangeal joint or 
through the proximal phalanx; a 40 percent rating requires 
amputation of the thumb, major hand, with metacarpal 
resection.

In August 1999, the veteran was afforded a VA hand, thumb and 
fingers examination.  At the outset of his report, the 
examiner noted that he had reviewed the veteran's pertinent 
medical records and commented that in December 1998 the 
veteran had treated the condition with Ibuprofen for pain 
control, but that the veteran ceased taking that medication 
due to secondary heart burn.

The examination revealed that the veteran had right thumb 
pain that radiated to his right wrist with crepitus.  In 
addition, the examiner reported that there was an anatomical 
defect of the metacarpophalangeal joint of the thumb with 
prominent exostosis deformity and a 40 degrees flexion 
contracture.  The veteran was able to touch the tip of this 
right thumb to the tips of all the other fingers of his right 
hand, and could also touch with the tip of all fingers of the 
right hand the median transverse fold of the right hand palm.  
He had mildly weakened right hand grip strength.  The 
metacarpophalangeal joint of the thumb was ankylosed at 40 
degrees of flexion, with the range of flexion of the right 
thumb distal interphalangeal joint at 60 degrees.  The 
diagnosis was right thumb metacarpophalangeal joint with 40 
degrees flexion contracture.

Based on the findings of the August 1999 VA examination and 
the VA outpatient treatment records, in a June 2000 rating 
decision, the RO increased the evaluation of the veteran's 
right thumb disability to 20 percent under Diagnostic Code 
5224, effective June 25, 1999.

When this case was initially before the Board in July 2001, 
it was remanded in light of the enactment of the VCAA, and to 
associate outstanding VA outpatient treatment records and to 
afford the veteran another pertinent VA examination.

In compliance with the Board's instructions, in August 2002, 
he was afforded another VA hand, thumb and fingers 
examination.  At the outset of his report, the examiner noted 
that he had reviewed the Board's remand and the veteran's 
claims folder.  The veteran complained of right thumb pain 
and decreased grip strength.

The examination revealed that the veteran's right thumb 
metacarpophalangeal joint had squaring of the thumb at the 
metacarpophalangeal joint.  The veteran was able to touch his 
thumb to the other fingers of his right hand and to the 
traverse median fold of the palm.  He had hand grip strength 
of 4.5/5.  Manual strength of the right thumb 
metacarpophalangeal joint was 4/5, and right thumb extension 
was also 4/5.  In addition, the examiner reported that the 
veteran was able to use his right hand for grasp, push, pull, 
twist, probe and light touch, and for expression.  The 
examination further revealed that the veteran had a 37 degree 
flexion contracture of the first right metacarpophalangeal 
joint, which he characterized as severe.  The veteran 
therefore had weakened movement and decreased grip strength.  
The diagnosis was right thumb metacarpophalangeal joint 
flexion contracture.

The VA outpatient treatment records, dated from the late 
1990s to June 2004, reflect findings and conclusions 
consistent with those contained in the August 1999 and August 
2002 VA examination reports.

As noted above, the veteran's right thumb disability is rated 
as 20 percent disabling under Diagnostic Code 5224, which is 
the maximum schedular evaluation under the former and revised 
criteria provided that the right thumb was not amputated or 
was manifested by disability analogous to amputation.  It is 
also the maximum rating under new Diagnostic Code 5228.  
Because the evidence uniformly shows that the veteran has 
right thumb motion, and indeed he does not assert otherwise, 
and since the August 2002 VA examination report shows that 
the veteran was able to use his right hand for grasp, push, 
pull, twist, probe and light touch, and for expression, i.e., 
the right thumb disability does not interfere with the 
overall function of the right hand, and given that he is 
already receiving the maximum disability rating available, 
the claim for a higher schedular rating must be denied.  

The Board notes that there is no other code under which to 
evaluate this disability.  Without any current suggestion of 
more than unfavorable ankylosis of the right thumb, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim for an increased rating for that condition.

B.  Hypertension

In June 1999, the veteran filed this claim seeking a 
compensable rating for his hypertension, and in August 1999, 
he was afforded him a VA formal examination.

The August 1999 VA examination report shows that the 
physician reviewed his medical records.  She observed VA 
outpatient treatment records disclosed that, since 1997, he 
had been taking medications to treat the disease.  His blood 
pressure was recorded as 140/100, 130/90 and 140/92 and the 
examiner diagnosed him as having arterial hypertension under 
therapy.

Based on the findings of the August 1999 VA hypertension 
examination and the VA outpatient treatment records, in a 
June 2000 rating decision, the RO increased the evaluation of 
his hypertension to 10 percent under Diagnostic Code 7101, 
effective June 25, 1999.

When this case was initially before the Board in July 2001, 
it was remanded in light of the enactment of the VCAA, to 
associate outstanding VA outpatient treatment records, and to 
afford the veteran another pertinent VA examination.

In compliance with the Board's instructions, in August 2002, 
he was afforded another hypertension examination.  At the 
outset of the report, the examiner noted that he had reviewed 
the Board's remand and the veteran's claims folder.  The 
examiner observed that the veteran was taking Plendil daily 
to treat the disease, and the veteran's blood pressure was 
recorded as 130/80, 135/78 and 130/82.  The examiner 
diagnosed him as having arterial hypertension that was under 
treatment.

Further, the VA outpatient treatment records, dated from 1998 
to 2004, reflect blood pressure findings consistent with 
those contained in the August 1999 and August 2002 VA 
examination reports.

The veteran's hypertension is evaluated as 10 percent 
disabling under Diagnostic Code 7101.  Under this code, a 10 
percent rating is warranted when the disability is manifested 
by diastolic pressure predominantly 100 or more, or; systolic 
pressure of 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating requires that the evidence show that the 
diastolic pressure is predominantly 110 or more, or that 
systolic pressure is predominantly 200 or more.  A 40 percent 
rating is warranted when the diastolic pressure is 
predominantly 120 or more, and a 60 percent rating requires 
diastolic pressure predominantly 130 or more.  

Based on a review of the above evidence, the Board concludes 
that entitlement to an evaluation in excess of 10 percent is 
not warranted.  Simply stated, the veteran's hypertension is 
well controlled on medication, and the highest blood pressure 
reading reported during the course of the appeal was 140/100, 
which warrants a 10 percent rating.  Because there is no 
evidence of diastolic readings of higher than 100, i.e., none 
are 110 or more, or systolic readings higher than 140, i.e., 
none are 200 or more, there is no basis for assignment of a 
higher evaluation.  

C.  Extraschedular consideration

The above decisions are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
right thumb disability and hypertension so as to warrant 
assignment of an increased ratings on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that either disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations), necessitated frequent periods 
of hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence these factors, the Board finds that the 
criteria for submission for assignment of assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Earlier effective date claims

The veteran asserts that the increase in the evaluation of 
his right thumb disability, from 10 to 20 percent, and for 
his hypertension, from noncompensably to 10 percent 
disabling, should be retroactive to December 1995, when he 
filed earlier claims for higher ratings.

The effective date of an increased rating is set forth in 
38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  
The general rule with respect to effective date of an award 
of increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  

An exception to that rule applies, however, under 
circumstances where the evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  If an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  38 
U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  




A.  Right thumb disability

Here, in an unappealed February 1998 rating decision, the RO 
increased the evaluation of his right thumb disability to 10 
percent, effective December 8, 1995, the date he filed his 
claim for a higher rating.  Absent clear and unmistakable 
error in that determination, which the veteran does not even 
allege, it is final.  Further, a careful review of the record 
fails to disclose that he filed another formal claim or 
informal prior to June 25, 1999, or that there is medical 
evidence showing that the increase in the condition was 
factually ascertainable prior to June 25, 1999.  In light of 
the foregoing, the RO has already assigned the earliest 
possible effective date for the 20 percent rating for this 
disability, and the claim must be denied.

B.  Hypertension

Here, in December 1995, the veteran filed an informal 
application seeking an increased rating for his right thumb 
disability and for service connection for testicular cancer.  
Significantly, he made no reference to seeking a compensable 
rating for his hypertension, and thus the Board finds that he 
had no pending claim for an increased rating for hypertension 
prior to filing this claim on June 25, 1999.

The medical records disclose that since 1997, which of course 
includes the year prior to June 25, 1999, the veteran 
continuously treated his hypertension with medications.  As 
such, the Board finds that the medical evidence supports an 
effective date of June 25, 1998, for the award of a 10 
percent disability rating for this disease.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2004).

IV.  Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for chronic diseases if 
chronicity of a combination of symptoms were shown in service 
and subsequent manifestations are shown at a later date, 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  In addition, for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability proximately 
due to or the result of a service-connected disorder and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Residuals of testicular cancer

In support of his testicular cancer claim, the veteran points 
out that he was seen on numerous occasions during service for 
treatment of testicular problems.  In addition, he reports 
that a service physician at Fort Campbell, Kentucky, told him 
that these manifestations might represent the onset of 
testicular cancer.  Further, he notes that within a few years 
of his discharge, he was diagnosed as having testicular 
cancer and underwent a right orchiectomy.

The service medical records confirm that on several occasions 
the veteran was seen for testicular complaints.  These 
records reflect that the veteran was treated for complaints 
of testicular pain of several weeks duration, pain in the 
groin and lower right abdomen, testicular swelling, and for a 
small right testicular lump.  These records further indicate 
that a service examiner indicated that a lump was present; in 
addition, the veteran was diagnosed him as having testicular 
pain.

The record also shows that the veteran continued to complain 
of having testicular problems as reflected by his March 1990 
statement.

Following his separation from service, the veteran was 
diagnosed as having testicular cancer, and in October 1994 he 
had a right orchiectomy; he underwent a left orchiectomy in 
October 1999.

According to the National Cancer Institute, a painless lump 
or swelling in a testicle; any enlargement of a testicle or 
change in the way it feels; a feeling of heaviness in the 
scrotum; a dull ache in the lower abdomen, back, or the groin 
(the area where the thigh meets the abdomen); a sudden 
collection of fluid in the scrotum; and pain or discomfort in 
a testicle or in the scrotum, are presenting symptoms of 
testicular cancer.  National Cancer Institute, Testicular 
Cancer, Questions and Answers (Aug. 14, 2003), available at 
http://cis.nci.nih.gov/fact/6_34.htm.

In light of the complaints and findings noted in the service 
medical records, the veteran's continued post-service 
complaints, the 1994 diagnosis of testicular cancer and the 
information contained on the National Cancer Institute 
website, and the absence of any evidence indicating that the 
disease is of post-service origin, resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran's testicular cancer cannot be disassociated from the 
complaints and findings noted in service, and that service 
connection is thus warranted.

B.  Major depression

The Board notes that the service medical records are negative 
for complaints or findings of psychiatric disability, and 
that the veteran does not contend otherwise.  Thus, although 
the Board has reviewed the lay and medical evidence in 
detail, because it is clear that the veteran has been 
diagnosed as having psychiatric disability and since service 
connection has been granted for the residuals of testicular 
cancer, the Board will focus its discussion to the evidence 
that concerns whether his psychiatric disability is related 
to his service-connected testicular cancer.  See Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In denying service connection for this disability, the RO 
reasoned that because service connection was not in effect 
for residuals of testicular cancer, secondary service 
connection for major depression was not available.  In light 
of the Board's determination establishing service connection 
for residuals of testicular cancer, the Board will consider 
the merits of the veteran's psychiatric disability claim.

The record contains three medical opinions that address 
whether there is a relationship between the veteran's major 
depression and the residuals of testicular cancer.  A June 
1997 VA outpatient treatment entry states that the veteran's 
depression was aggravated by his testicular cancer.  In 
addition, in a September 1997 VA outpatient treatment report, 
a VA examiner, who indicated that she had treated the veteran 
since May 1996, diagnosed him as having severe and recurrent 
major depression that was secondary to his testicular cancer.  
Finally, in a May 2004 VA outpatient treatment entry, a VA 
examiner commented that the veteran's major depression was 
aggravated by his testicular cancer.

In light of the above three VA medical opinions, which 
uniformly indicate a relationship between the veteran's major 
depression and his service-connected residuals of testicular 
cancer, and in the absence of any negative etiological 
assessments, the Board concludes that secondary service 
connection for major depression is warranted.  




ORDER

An increased rating for right thumb disability is denied.

An increased rating for hypertension is denied.

An effective date earlier than June 25, 1999, for a 20 
percent rating for right thumb disability is denied.

An effective date of June 25, 1998, for the award of a 10 
percent evaluation for hypertension is granted, subject to 
the controlling laws and regulations governing the 
disbursement of monetary benefits.

Service connection for residuals of testicular cancer is 
granted.

Service connection for major depression is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


